State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522980
________________________________

In the Matter of JOSEPH A.
   GELLING,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., Garry, Egan Jr., Clark and Aarons, JJ.

                             __________


     Joseph A. Gelling, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent finding petitioner guilty
of violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier III determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, petitioner has been granted all the relief to
which he is entitled and the petition must be dismissed as moot
                              -2-                  522980

(see Matter of James v Prack, 137 AD3d 1390, 1391 [2016]).

      Peters, P.J., Garry, Egan Jr., Clark and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court